Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-3 and 13-20 directed to inventions non-elected without traverse.  Accordingly, claims 1-3 and 13-20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Justin J. Lesko on 02/23/2021.

The application has been amended as follows: 

Claims 1-3 (Withdrawn)
(Currently Amended) A hydraulic rosin press comprising:
a first hydraulic piston for driving a first hydraulic ram;
a second hydraulic piston for driving a second hydraulic ram;

an upper platen including a flat surface pressing area that is configured to apply pressure to a plant material during pressing operations, wherein the first hydraulic ram and the second hydraulic ram are each positioned to contact and simultaneously transmit force to the upper platen, wherein the magnitude of the force is controllable based on pressure readings from at least one pressure sensor during pressing operations; and
a lower platen including: (1) a flat surface pressing area upon which the plant material rests during pressing operations, wherein the lower platen flat surface pressing area is solid, and (2) a gutter rail collection system surrounding the lower platen flat surface pressing area, wherein the gutter rail collection system comprises peaks and sloping rails configured to guide and collect rosin extracted from the plant material during pressing operations.
(Canceled). 
(Canceled).
(Currently Amended) The hydraulic rosin press of claim 4, further comprising a collection tray, wherein the gutter rail collection system includes one or more openings through the bottom of the lower platen for guiding extracted rosin into the collection tray.
(Previously presented) The hydraulic rosin press of claim 4, further comprising:
a horizontal top support above the hydraulic pistons;
first and second vertical side supports connected to the horizontal top support, wherein 
the first and second vertical side supports are parallel to each other and extend downward from the horizontal top support; 
the first and second vertical side supports are the same length;   
a first horizontal side base support located beneath the first vertical side support to form a “T” structure with the first vertical side support;
first and second cross supports that connect from each end of the first horizontal side base support to the first vertical side support to form a first triangular support structure;
a second horizontal side base support located beneath the second vertical side support to form a “T” structure with the second vertical side support;
third and fourth cross supports that connect from each end of the second horizontal side base support to the second vertical side support to form a second triangular support structure;
a horizontal base center support located beneath the horizontal top support and beneath the hydraulic pistons and a pressing area of the rosin press, such that the horizontal base center support and horizontal top support are parallel to each other located between the pressing area of the rosin press, wherein the horizontal base center support is connected to the first horizontal side base support, second horizontal side base support,  first vertical side support, and second vertical side support.
(Previously presented) The hydraulic rosin press of claim 8 wherein the horizontal top support, horizontal base center support, first horizontal side base support, second horizontal side base support,  first vertical side support, and second vertical side support are I-beams.
(Previously presented) The hydraulic rosin press of claim 4, wherein the lower platen is removeable.
(Previously presented) The hydraulic rosin press of claim 4, further comprising a temperature sensor attached to the upper platen, wherein the temperature sensor is configured to send a signal to interrupt heat supply to the upper platen if the temperature measured by the sensor exceeds a designated maximum temperature.
(Previously presented) The hydraulic rosin press of claim 4, further comprising ultrasonic sensors arranged to form an ultrasonic field around a pressing area of the rosin press when activated, wherein the rosin press is configured to automatically shut off when the ultrasonic field is interrupted during pressing operations.
Claims 13-20 (Withdrawn).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 4, neither Jacobus (EP2941961A1) nor Schmidt (US2574892A) disclose every single limitation as set forth, nor does the combination of Jacobus and Schmidt teach single limitation of the claim. Specifically, the prior art, as exemplified by the prior arts of record, fails to disclose “a gutter rail collection system surrounding the lower platen flat surface pressing area, wherein the gutter rail collection system comprises peaks and sloping rails configured to guide and collect rosin extracted from the plant material during pressing operations” in combination with the other limitations of the claim. 
Claims 7-12 are allowed because they depend from claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             

/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725